Exhibit 4.1 THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER UNITED STATES FEDERAL OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED OR ASSIGNED FOR VALUE, DIRECTLY OR INDIRECTLY, NOR MAY THIS WARRANT OR THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT BE TRANSFERRED ON THE BOOKS OF THE COMPANY, WITHOUT REGISTRATION OF SUCH WARRANT OR SHARES OF COMMON STOCK, AS APPLICABLE, UNDER ALL APPLICABLE UNITED STATES FEDERAL OR STATE SECURITIES LAWS OR COMPLIANCE WITH AN APPLICABLE EXEMPTION THEREFROM, SUCH COMPLIANCE, AT THE OPTION OF THE COMPANY, TO BE EVIDENCED BY AN OPINION OF STOCKHOLDER’S COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT NO VIOLATION OF SUCH REGISTRATION PROVISIONS WOULD REASONABLY BE EXPECTED TO RESULT FROM ANY PROPOSED TRANSFER OR ASSIGNMENT. No. W-1 Right to Purchase 1,000,000 Shares of Common Stock of SWK Holdings Corporation SWK HOLDINGS CORPORATION COMMON STOCK PURCHASE WARRANT September 6, 2013 THIS CERTIFIES THAT, for value received, Double Black Diamond, L.P., a Delaware limited partnership , or it s registered assigns (“ Holder ”), is entitled to purchase, subject to the conditions set forth below, at any time or from time to time during the Exercise Period (as defined in Section 1.1 , below), 1,000,000 shares (“ Shares ”) of fully paid and non-assessable Common Stock, par value $0.001 per share (“ Common Stock ”), of SWK Holdings Corporation, a Delaware corporation (the “ Company ”), at an exercise price of $1.3875 per share (the “ Warrant Price ”), subject to the further provisions of this Warrant. Section 1. EXERCISE OF WARRANT. The terms and conditions upon which this Warrant may be exercised, and upon which the Common Stock covered by this Warrant may be purchased, are as follows: Exercise; Exercise Period . This Warrant may be exercised in full or in part (in lots of 100 shares or, if this Warrant is then exercisable for a lesser amount, in such lesser amount), at any time during normal business hours beginning on September 6, 2013 , the original issuance date of this Warrant (the “ Original Issue Date ”) and prior to its expiration pursuant to Section 21 (the “ Exercise Period ”), by the Holder by surrender of this Warrant, with the form of Notice of Exercise attached to this Warrant duly executed by such Holder, to the Company at its principal office, accompanied by payment, by wire transfer of immediately available funds or by check payable to the order of the Company, in the amount obtained by multiplying the number of Shares designated by the Holder in the Notice of Exercise by the Warrant Price then in effect; provided that notwithstanding the fact that pursuant to Section 4 the Warrant Price may be adjusted to below the $0.001 par value per share, for purposes of paying the Warrant Price upon exercise of this Warrant, the Warrant Price shall in no event be less than $0.001. Satisfaction of Securities Act . Notwithstanding the provisions of Section 8 , each and every exercise of this Warrant is contingent upon the Company’s reasonable satisfaction that the issuance of Common Stock upon the exercise is exempt from the registration requirements of the Securities Act of 1933, as amended (the “ Securities Act ”), and all applicable state securities laws. Holder agrees to execute any and all documents deemed reasonably necessary by the Company to effect the exercise of this Warrant. Issuance Of Shares and New Warrant . As soon as practicable after the exercise of this Warrant in full or in part, and in any event within 5 days after the delivery to the Company of the last item required to be delivered pursuant to this Section 1 with respect to such exercise, the Company at its expense (including the payment by it of any applicable issue taxes) shall cause to be issued, effective as of the date on which the Warrant was exercised, in full or in part, in the name of and delivered to the Holder, or as such holder (upon payment by such holder of any applicable transfer taxes) may direct, a certificate or certificates for the number of fully paid and nonassessable Shares to which such Holder shall be entitled on such exercise. Holder shall also be issued at such time a new Warrant representing the number of Shares (if any) for which the purchase rights under this Warrant remain unexercised and continuing in force and effect. Cash Based Settlement . The Holder and the Company may agree to permit the Company to pay to the Holder, without the payment by the Holder of any additional consideration, the cash value of this Warrant or any portion of this Warrant by the surrender of this Warrant or such portion to the Company, with the form of Cash Based Settlement Agreement attached to this Warrant duly executed by such Holder and the Company. Upon execution of such agreement by such Holder and the Company, the Company shall pay in cash to the account designated in the Cash Based Settlement Agreement in immediately available funds an amount as is computed using the following formula: X Y (A-B) where: X the amount of cash to be paid to the Holder. Y the number of Shares covered by this Warrant in respect of which the Holder is exercising. A the Fair Market Value of one Share. B the Warrant Price in effect under this Warrant at the time of the exercise. 2 For purposes of this Warrant, the “ Fair Market Value ” of one Share shall mean: (a)If an equity security is traded on a national securities exchange, the fair market value shall be the volume-weighted average sale price of such equity security on such exchange over the 20 consecutive business days immediately preceding the effective date of exercise of the net issue election; (b)If an equity security is not so listed, the fair market value shall be the volume-weighted average sales price of such equity security reported over the 20 consecutive trading days immediately preceding the effective date of exercise of the net issue election by OTC Market Group or other similar group; and (c)If an equity security is not so listed or admitted to unlisted trading privileges and average volume-weighted prices are not reported, or such item is not an equity security, the fair market value shall be the price per share that could be obtained from a willing buyer for such item, as such price shall be mutually agreed upon in good faith by the Board of Directors of the Company and the Holder. Conditional Exercise . Notwithstanding any other provision hereof, if an exercise of any portion of this Warrant is to be made in connection with a public offering, a sale of the Company (pursuant to a merger, sale of stock, or otherwise) or other transaction, such exercise may at the election of the Holder be conditioned upon the consummation of such transaction, in which case such exercise shall not be deemed to be effective until immediately prior to the consummation of such transaction. Section 2. TRANSFERS. Transfers . Subject to Section 8 of this Warrant, this Warrant and all rights under this Warrant are transferable in whole or in part by the Holder. Any such transfer shall be recorded on the books of the Company upon the surrender of this Warrant, properly endorsed, to the Secretary of the Company at its principal offices and the payment to the Company of all transfer taxes and other governmental charges imposed on such transfer. In the event of a partial transfer, the Company shall issue to the several holders one or more appropriate new Warrants, as appropriate. Registered Holder . Each Holder agrees that until such time as any transfer pursuant to Section 2.1 is recorded on the books of the Company, the Company may treat the registered Holder of this Warrant as the absolute owner; provided that nothing in this Warrant affects any requirement that transfer of any Warrant or share of Common Stock issued or issuable upon the exercise of such Warrant be subject to compliance with the Securities Act and all applicable state securities laws. Form Of New Warrants . All Warrants issued in connection with transfers of this Warrant shall bear the same Original Issue Date and shall be substantially identical in form and provision to this Warrant except for the number of Shares purchasable under such Warrant. Section 3. CERTAIN AGREEMENTS OF COMPANY . Reservation of Stock Issuable Upon Exercise . The Company shall at all times reserve and keep available out of its authorized but unissued shares of Common Stock solely for the purpose of effecting the exercise of this Warrant such number of its shares of Common Stock as shall from time to time be sufficient to effect the exercise of this Warrant and if at any time the number of authorized but unissued shares of Common Stock shall not be sufficient to effect the exercise of this Warrant, in addition to such other remedies as shall be available to Holder, the Company shall use its best efforts to take such corporate action as may, in the opinion of its counsel, be necessary to increase its authorized but unissued shares of Common Stock to such number of shares as shall be sufficient for such purposes. 3 No Impairment . The Company shall not, by amendment of its Certificate of Incorporation or Bylaws, or through any reorganization, transfer of assets, consolidation, merger, dissolution, issue or sale of securities, or any other voluntary action, avoid or seek to avoid the observance or performance of any of the terms to be observed or performed by it hereunder, but shall at all times in good faith assist in the carrying out of all the provisions of this Warrant. Listing . The Company shall promptly upon the written request of the Holder secure the listing of the shares of Common Stock issuable upon exercise of the Warrant upon each national securities exchange or automated quotation system, if any, upon which shares of Common Stock are then listed (subject to official notice of issuance upon exercise of this Warrant) and shall maintain, so long as any other shares of Common Stock shall be so listed, such listing of all shares of Common Stock from time to time issuable upon the exercise of this Warrant; and the Company shall so list on each national securities exchange or automated quotation system, as the case may be, and shall maintain such listing of, any other shares of capital stock of the Company issuable upon the exercise of this Warrant if and so long as any shares of the same class shall be listed on such national securities exchange or automated quotation system. Fractional Shares . No fractional shares of Common Stock are to be issued upon the exercise of this Warrant. If the exercise of this Warrant would result in a fractional share of Common Stock, such fractional share shall be paid in cash in an amount equal to such fraction multiplied by the Fair Market Value of one Share. Section 4. ANTIDILUTION PROVISIONS. In order to prevent dilution of the purchase rights granted under this Warrant, the Warrant Price and the number of Shares issuable upon exercise of this Warrant shall be subject to adjustment from time to time as provided in this Section 4. Adjustment to Warrant Price Upon Issuance of Common Stock . Except as provided in Section 4.2 and except in the case of an event described in either Section 4.4 or Section 4.5 , if the Company shall, at any time or from time to time after the Original Issue Date, issue or sell, or in accordance with Section 4.3 is deemed to have issued or sold, any shares of Common Stock without consideration or for consideration per share less than the Warrant Price in effect immediately prior to such issuance or sale (or deemed issuance or sale), then immediately upon such issuance or sale (or deemed issuance or sale), the Warrant Price in effect immediately prior to such issuance or sale (or deemed issuance or sale) shall be reduced to a Warrant Price equal to the quotient obtained by dividing: 4 (a)the sum of (A) the product obtained by multiplying the Common Stock Outstanding (as defined herein) immediately prior to such issuance or sale (or deemed issuance or sale) by the Warrant Price then in effect plus (B) One Hundred and Twenty-Five Percent (125%) of the aggregate consideration, if any, received by the Company upon such issuance or sale (or deemed issuance or sale); by (b)the sum of (A) the Common Stock Outstanding immediately prior to such issuance or sale (or deemed issuance or sale) plus (B) the aggregate number of shares of Common Stock issued or sold (or deemed issued or sold) by the Company in such issuance or sale (or deemed issuance or sale). Notwithstanding anything in this Warrant to the contrary, in no event shall any adjustment be made to the Warrant Price pursuant to this Section 4 that results in an increase to the Warrant Price. Exceptions To Adjustment Upon Issuance of Common Stock . Anything herein to the contrary notwithstanding, there shall be no adjustment to the Warrant Price with respect to any Excluded Issuance (as defined herein). Effect of Certain Events on Adjustment to Warrant Price . Subject to Section 4.2 , for purposes of determining the adjusted Warrant Price under Section 4.1 hereof, the following shall be applicable: (a) Issuance of Options . If the Company shall, at any time or from time to time after the Original Issue Date, in any manner grant or sell (whether directly or by assumption in a merger or otherwise) any Options (as defined herein), whether or not such Options or the right to convert or exchange any Convertible Securities issuable upon the exercise of such Options are immediately exercisable, and the price per share (determined as provided in this paragraph and in Section 4.3(d) ) for which Common Stock is issuable upon the exercise of such Options or upon the conversion or exchange of Convertible Securities issuable upon the exercise of such Options is less than the Warrant Price in effect immediately prior to the time of the granting or sale of such Options, then the total maximum number of shares of Common Stock issuable upon the exercise of such Options or upon conversion or exchange of the total maximum amount of Convertible Securities issuable upon the exercise of such Options shall be deemed to have been issued as of the date of granting or sale of such Options (and thereafter shall be deemed to be outstanding for purposes of adjusting the Warrant Price under Section 4.1 ) at a price per share equal to the quotient obtained by dividing (A) the sum (which sum shall constitute the applicable consideration received for purposes of Section 4.1 ) of (x) the total amount, if any, received or receivable by the Company as consideration for the granting or sale of all such Options, plus (y) the minimum aggregate amount of additional consideration payable to the Company upon the exercise of all such Options, plus (z), in the case of such Options which relate to Convertible Securities, the minimum aggregate amount of additional consideration, if any, payable to the Company upon the issuance or sale of all such Convertible Securities and the conversion or exchange of all such Convertible Securities, by (B) the total maximum number of shares of Common Stock issuable upon the exercise of all such Options or upon the conversion or exchange of all Convertible Securities issuable upon the exercise of all such Options. Except as otherwise provided in Section 4.3(c) , no further adjustment of the Warrant Price shall be made upon the actual issuance of Common Stock or of Convertible Securities upon exercise of such Options or upon the actual issuance of Common Stock upon conversion or exchange of Convertible Securities issuable upon exercise of such Options. 5 (b) Issuance of Convertible Securities . If the Company shall, at any time or from time to time after the Original Issue Date, in any manner grant or sell (whether directly or by assumption in a merger or otherwise) any Convertible Securities, whether or not the right to convert or exchange any such Convertible Securities is immediately exercisable, and the price per share (determined as provided in this paragraph and in Section 4.3(d) ) for which Common Stock is issuable upon the conversion or exchange of such Convertible Securities is less than the Warrant Price in effect immediately prior to the time of the granting or sale of such Convertible Securities, then the total maximum number of shares of Common Stock issuable upon conversion or exchange of the total maximum amount of such Convertible Securities shall be deemed to have been issued as of the date of granting or sale of such Convertible Securities (and thereafter shall be deemed to be outstanding for purposes of adjusting the Warrant Price pursuant to Section 4.1 ) , at a price per share equal to the quotient obtained by dividing (A) the sum (which sum shall constitute the applicable consideration received for purposes of Section 4.1) of (x) the total amount, if any, received or receivable by the Company as consideration for the granting or sale of such Convertible Securities, plus (y) the minimum aggregate amount of additional consideration, if any, payable to the Company upon the conversion or exchange of all such Convertible Securities, by (B) the total maximum number of shares of Common Stock issuable upon the conversion or exchange of all such Convertible Securities. Except as otherwise provided in Section 4.3(c) , (A) no further adjustment of the Warrant Price shall be made upon the actual issuance of Common Stock upon conversion or exchange of such Convertible Securities and (B) no further adjustment of the Warrant Price shall be made by reason of the issue or sale of Convertible Securities upon exercise of any Options to purchase any such Convertible Securities for which adjustments of the Warrant Price have been made pursuant to the other provisions of this Section 4.3 . (c) Change in Terms of Options or Convertible Securities . Upon any change in any of (A) the total amount received or receivable by the Company as consideration for the granting or sale of any Options or Convertible Securities referred to in Section 4.3(a) or Section 4.3(b) hereof, (B) the minimum aggregate amount of additional consideration, if any, payable to the Company upon the exercise of any Options or upon the issuance, conversion or exchange of any Convertible Securities referred to in Section 4.3(a) or Section 4.3(b) hereof, (C) the rate at which Convertible Securities referred to in Section 4.3(a) or Section 4.3(b) hereof are convertible into or exchangeable for Common Stock, or (D) the maximum number of shares of Common Stock issuable in connection with any Options referred to in Section 4.3(a) hereof or any Convertible Securities referred to in Section 4.3(b) hereof (in each case, other than in connection with an Excluded Issuance), then (whether or not the original issuance or sale of such Options or Convertible Securities resulted in an adjustment to the Warrant Price pursuant to this Section 4 ) the Warrant Price in effect at the time of such change shall be adjusted or readjusted, as applicable, to the Warrant Price which would have been in effect at such time pursuant to the provisions of this had such Options or Convertible Securities still outstanding provided for such changed consideration, conversion rate or maximum number of shares, as the case may be, at the time initially granted, issued or sold, but only if as a result of such adjustment or readjustment the Warrant Price then in effect is reduced. 6 (d) Calculation of Consideration Received . If the Company shall, at any time or from time to time after the Original Issue Date, issue or sell, or is deemed to have issued or sold in accordance with Section 4.3 , any shares of Common Stock, Options or Convertible Securities: (A) for cash, the consideration received therefor shall be deemed to be the net amount received by the Company therefor; (B) for consideration other than cash, the amount of the consideration other than cash received by the Company shall be the Fair Market Value of such consideration; (C) for no specifically allocated consideration in connection with an issuance or sale of other securities of the Company, together comprising one integrated transaction, the amount of the consideration therefor shall be deemed to be the Fair Market Value of such portion of the aggregate consideration received by the Company in such transaction as is attributable to such shares of Common Stock, Options or Convertible Securities, as the case may be, issued in such transaction; or (D) to the owners of the non-surviving entity in connection with any merger in which the Company is the surviving corporation, the amount of consideration therefor shall be deemed to be the Fair Market Value of such portion of the net assets and business of the non-surviving entity as is attributable to such shares of Common Stock, Options or Convertible Securities, as the case may be, issued to such owners. (e) Record Date . For purposes of any adjustment to the Warrant Price or the number of Shares in accordance with this Section 4 , in case the Company shall take a record of the holders of its Common Stock for the purpose of entitling them (A) to receive a dividend or other distribution payable in Common Stock, Options or Convertible Securities or (B) to subscribe for or purchase Common Stock, Options or Convertible Securities, then such record date shall be deemed to be the date of the issue or sale of the shares of Common Stock deemed to have been issued or sold upon the declaration of such dividend or the making of such other distribution or the date of the granting of such right of subscription or purchase, as the case may be. (f) Treasury Shares . The number of shares of Common Stock outstanding at any given time shall not include shares owned or held by or for the account of the Company or any of its wholly-owned subsidiaries, and the disposition of any such shares (other than the cancellation or retirement thereof or the transfer of such shares among the Company and its wholly-owned subsidiaries) shall be considered an issue or sale of Common Stock for the purpose of this . Adjustment to Warrant Price and Shares Upon Dividend, Subdivision or Combination of Common Stock . If the Company shall, at any time or from time to time after the Original Issue Date, (i) pay a dividend or make any other distribution upon the Common Stock or any other capital stock of the Company payable in shares of Common Stock or in Options or Convertible Securities, or (ii) subdivide (by any stock split, recapitalization or otherwise) its outstanding shares of Common Stock into a greater number of shares, the Warrant Price in effect immediately prior to any such dividend, distribution or subdivision shall be proportionately reduced and the number of Shares issuable upon exercise of this Warrant shall be proportionately increased. If the Company at any time combines (by combination, reverse stock split or otherwise) its outstanding shares of Common Stock into a smaller number of shares, the Warrant Price in effect immediately prior to such combination shall be proportionately increased and the number of Shares issuable upon exercise of this Warrant shall be proportionately decreased. Any adjustment under this Section 4.4 shall become effective at the close of business on the date the dividend, subdivision or combination becomes effective. 7 Adjustment to Warrant Price and Shares Upon Reorganization, Reclassification, Consolidation or Merger . In the event of any (i) capital reorganization of the Company, (ii) reclassification of the stock of the Company (other than a change in par value or from par value to no par value or from no par value to par value or as a result of a stock dividend or subdivision, split-up or combination of shares), (iii) consolidation or merger of the Company with or into another Person, (iv) sale of all or substantially all of the Company’s assets to another Person or (v) other similar transaction (other than any such transaction covered by Section 4.4 ), in each case which entitles the holders of Common Stock to receive (either directly or upon subsequent liquidation) stock, securities or assets with respect to or in exchange for Common Stock, each Warrant shall, immediately after such reorganization, reclassification, consolidation, merger, sale or similar transaction, remain outstanding and shall thereafter, in lieu of or in addition to (as the case may be) the number of Shares then exercisable under this Warrant, be exercisable for the kind and number of shares of stock or other securities or assets of the Company or of the successor Person resulting from such transaction to which the Holder would have been entitled upon such reorganization, reclassification, consolidation, merger, sale or similar transaction if the Holder had exercised this Warrant in full immediately prior to the time of such reorganization, reclassification, consolidation, merger, sale or similar transaction and acquired the applicable number of Shares then issuable hereunder as a result of such exercise (without taking into account any limitations or restrictions on the exercisability of this Warrant); and, in such case, appropriate adjustment (in form and substance satisfactory to the Holder) shall be made with respect to the Holder’s rights under this Warrant to insure that the provisions of this
